DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 35-37 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gojara (WO 2018/185652) (‘652) in view of Gojara (WO 2017/080685) (‘685).
	Regarding claim 35, Gojara‘652 discloses a dispenser container (100) for pressurized fluids, comprising:
- a metal (see page 11, line 18) shell forming at least part of an outer wall of the container (100), which metal (see page 11, line 18) shell at least partly encloses an internal container volume (3, 10),
- a partition wall (1) separating internal container volume (3, 10) into a high-pressure chamber (3) and a low-pressure chamber (10), and
- a valve (8) mounted into the partition wall (1) in a substantially fluid-tight manner, which valve (8) is configured for a controlled release of fluid from the high-pressure chamber (3) to the low-pressure chamber (10),
wherein the partition wall (1) is at a sealing zone (necessarily) sealed to the metal (see page 11, line 18) shell in a substantially fluid-tight manner, and
wherein the metal (see page 11, line 18) shell delimits at least a part of the high pressure chamber (3).
Gojara‘652 discloses that an outer side of the metal shell has a sealing zone (see Detail of Fig. 9) with a sealing/supporting structure (Fig. 9 Detail: 200) but is silent in regards to the sealing zone having at least one indent extending into the internal container volume.
Gojara’685 discloses an outer side of a shell (surrounding 3) having an indent sealing/supporting structure (see annotated Fig. 4, below).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Gojara’652 supporting structure (Fig. 9 Detail: 200) with Gojara’685 supporting structure (indent), since doing so would be a mere substitution of one known sidewall supporting structure for another known sidewall supporting structure with the expected results that the substituted sidewall structure would seal and support the partition wall (see MPEP 2143 I B).

    PNG
    media_image1.png
    493
    371
    media_image1.png
    Greyscale


Regarding claim 36, Gojara‘652 discloses that the metal shell delimits at least a part of the low pressure chamber (10).
Regarding claim 37, Gojara‘652 discloses that the partition wall is fixedly connected to the metal shell.  (see Detail of Fig. 9)
Regarding claim 39, Gojara‘652 as modified by Gojara’685, discloses that the indent extends fully around the circumference of the outer wall of the container.
Regarding claim 40, Gojara‘652 as modified by Gojara’685, discloses that the indent extends into the low-pressure chamber and forms an abutment surface for a part of a surface of the partition wall adjoining the low-pressure chamber.
Regarding claim 41, Gojara‘652 discloses that the partition wall has at least a convex shape (seen in Fig. 5 and others), extending at least partly past the sealing zone into the low-pressure chamber.
Regarding claim 42, Gojara‘652 discloses that the partition wall has at least a concave shape (seen in Fig. 5 and others), extending at least partly past the sealing zone into the high-pressure chamber.
Regarding claim 43, Gojara‘652 discloses that the partition wall comprises a rim portion (Fig. 9 Detail: 200) extending in a direction parallel to the metal shell, wherein at least part of the rim forms part of the seal zone.
Allowable Subject Matter
Claims 44-47 and 49 are allowed.
Previous claim 48, now cancelled and incorporated into independent claim 44, requires the method step of providing at least one indent extending into the internal container volume, followed by applying a pressure difference over the partition such that the partition wall is pressed against the indent.  Prior art Gojara‘652 is silent in regards to the method steps of claim 48 and it would not have been obvious to modify the prior art with the steps without improper hindsight analysis. 
Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 13 of the Remarks that it would be impossible to replace the outwardly-extending sealing point 200 of Gojara ‘652 with the inwardly-directed indent of Gojara ‘685, since the inwardly-directed indent of Gojara ‘685 could not provide a surface on which container wall 60 could rest.
The previous (and current) rejection explains that the entire “sidewall supporting structure” of Gojara ‘652 is substituted by the sidewall supporting structure of Gojara ‘685.  The substituted sidewall supporting structure including the claimed indent (seen in annotated Fig. 4 of Gojara ‘685).  The substituted sidewall supporting structure would also support the disc as required by Gojara ‘652 (page 17, lines 21-25) with the indent as well as eliminating the two separate container walls (60 and 160) and the intermediary supporting point 200.  The result would be that the substituted sidewall structure would seal and support the partition wall.
The Applicant also argues on page 13 of the Remarks that the modification would render the Gojara ‘652 unsatisfactory for its intended purpose.  The Applicant alleges that the modification would lack a proper seal; however, the Applicant fails to provide any rationale for the allegation.
The Applicant argues on page 14 of the Remarks that there is no motivation for making the modification to Gojara ‘652.  However, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above, a person with ordinary skill in the art would have recognized the mere substitution of one known sidewall supporting structure for another known sidewall supporting structure with the expected results that the substituted sidewall structure would seal and support the partition wall (see MPEP 2143 I B).
The Applicant argues on page 14 of the Remarks that the indent of Gojara ‘685 is found outside the sealing zone.  This argument is not persuasive since Gojara ‘652 discloses that the sealing zone is shown in Fig. 9 to be on a sidewall of the partition wall.  The indent of Gojara ‘685 would impinge against the sidewall of the partition wall of Gojara ‘652 and create a seal.
The Applicant argues on pages 14 and 15 that no reasoning or rationale was provided for the substitution.  As explained above, Gojara ‘652 discloses that the sealing zone is shown in Fig. 9 to be on a sidewall of the partition wall.  The indent of Gojara ‘685 would impinge against the sidewall of the partition wall of Gojara ‘652 and create a seal and a person with ordinary skill in the art would have recognized the mere substitution of one known sidewall supporting structure for another known sidewall supporting structure with the expected results that the substituted sidewall structure would seal and support the partition wall (see MPEP 2143 I B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/            Examiner, Art Unit 3754           

/PAUL R DURAND/            Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        09/09/2022